141 F.3d 1180
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Jose GONZALEZ, Defendant-Appellant.
No. 97-10373.D.C. No. CR-97-00025-HDM.
United States Court of Appeals,Ninth Circuit.
.Submitted Mar. 10, 1998**.Decided Mar. 19, 1998.

Appeal from the United States District Court for the District of Nevada Howard D. McKibben, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Jose Manuel Gonzalez appeals his sentence for his conviction for unlawful reentry of a deported alien after an aggravated felony conviction in violation of 8 U.S.C. §§ 1326(a) & (b)(2).  Gonzalez contends that the district court erred in assessing a sixteen level increase to his offense level pursuant to U.S.S.G. § 2L1.2, because his 1983 conviction for drug trafficking should not be counted as an "aggravated felony" in that it occurred prior to the 1988 and 1990 amendments to 8 U.S.C. § 1326.  Gonzalez's contention is precluded by our holding in United States v. Arzate-Nunez, 18 F.3d 730 (9th Cir.1994), and we lack the power to reconsider another panel's decision.  See Roundy v. Commissioner, 122 F.3d 835, 837 (9th Cir.1997).


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3